Citation Nr: 0215801	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  00-17 772	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether the veteran may be recognized as a former 
prisoner-of-war.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had verified active service in the Philippine 
Commonwealth Army from July 1, 1945 to June 30, 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1999 decision by the Manila, 
Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which responded to the appellant's 
claim for dependency and indemnity compensation (DIC) 
benefits.  A notice of disagreement was received in April 
2000, a statement of the case was issued in May 2000, and a 
supplemental statement of the case was issued in February 
2002.  A timely substantive appeal was received as to these 
matters.  See Archbold v. Brown, 9 Vet. App. 124, 131 (1996). 


FINDINGS OF FACT

1.  The veteran's recognized active duty service does not 
include status as a 
prisoner-of-war (POW); there is no reasonable basis to 
question the finding of the service department that the 
veteran was not a POW.

2.  In an April 1990 decision, the RO denied the request to 
reopen the claim for service connection for the cause of the 
veteran's death; the appellant did not appeal that decision 
and it became final.
 
3.  The evidence submitted since the April 1990 decision does 
not bear directly and substantially upon the specific matter 
under consideration, or is merely cumulative of previously 
submitted evidence, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to recognition as a POW for 
30 days or more for 
purposes of qualifying for the presumptive provisions of 
Public Law 97-37 and Public Law 100-322.  38 U.S.C.A. §§ 
101(2), (24), 107, 1112(b), 5107 (West 1991 & Supp. 2002);  
38 C.F.R. §§ 3.1(y), 3.8, 3.9, 3.203(c), 3.303, 3.304, 3.307, 
3.309(c) (2001).

2.  The RO's April 1990 decision, which denied the request to 
reopen the claim for service connection for the cause of the 
veteran's death, is final.  38 U.S.C.A. § 7105 (West 1991).

3.  Evidence submitted since the April 1990 decision is not 
new and material; thus, the appellant's claim of entitlement 
to service connection for the cause of the veteran's death is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  

The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version more favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service records from the Armed 
Forces of the Philippines, and National Personnel Records 
Center that verify the veteran's service.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for the cause of the 
veteran's death, and recognition of POW status.  The 
discussions in the statement of the case and supplemental 
statement of the case informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Otherwise an August 1999 letter from 
the RO specified what information was required from the 
appellant, and what action VA would take with regard to the 
POW aspect of the claim.  The Board notes that the 
appellant's sole argument involves the POW status of the 
veteran.  Therefore, although the appellant's representative 
questions whether the appellant was adequately informed, the 
Board finds that the notice requirements have been met.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  

Prisoner-Of-War (POW) Status

Appellant asserts that the veteran was a POW.  The initial 
question that must be resolved in this matter is whether the 
record has established that the veteran had status as a 
former POW for 30 days or more as defined by 38 C.F.R. § 
3.309 and 38 U.S.C.A. § 1112(b).  See 38 U.S.C.A. § 101(32); 
38 C.F.R. § 3.1(y) (2001).  The Public Laws to which the 
appellant links her claim essentially enumerate a number of 
diseases for which service connection may be granted based 
upon one's status as a former POW for 30 days or more.  
Former POW Benefits Act of 1981, Pub. L. No. 97-37 (1981), 
Pub. L. No. 100-322 (1988).

In an April 1999 statement, the appellant indicated that she 
was entitled to DIC benefits under the new POW legislation.  
A review of the record demonstrates that a May 1950 
certification from the service department showed no POW 
status.  A redetermination from the service department in 
August 1950 that superceded any prior certification also 
indicated that POW status was "not applicable" to the 
veteran.  An August 1999 response from the service department 
again showed no POW status for the veteran.  

With regard to Philippine service, service department 
certifications document various forms of service.  38 C.F.R. 
§§ 3.8, 3.9 (2001).  Generally, a service department 
determination as to an individual's service shall be binding 
on VA unless a reasonable basis exists for questioning it.  
Manibog v. Brown, 8 Vet. App. 465 (1996);  Young v. Brown, 4 
Vet. App. 106 (1993);  Duro v. Derwinski, 2 Vet. App. 530 
(1992).  

Regulations also provide that VA shall accept the findings of 
the appropriate service department that a person was a POW 
during a period of war unless a reasonable basis exists for 
questioning it.  38 C.F.R. § 3.1(y).  Under 38 C.F.R. § 3.1, 
however, VA is not required to follow the service 
department's findings that the veteran was not a POW.  Young, 
4 Vet. App. 106; VAOPGCPREC 14-94.  VA may utilize other 
evidence to establish the conclusion of a Philippine 
veteran's period of service under 38 C.F.R. § 3.9(b) (2001).  
If the appropriate evidence is not submitted, the claim fails 
due to the absence of legal merit or lack of entitlement 
under the law and, as such must be denied as a matter of law.  
Sabonis, supra.  

The Board notes the appellant's contentions that the veteran 
was a POW; however, the Board must adhere to established laws 
and regulations in its determinations.  A review of the 
record reveals that the service department verified no POW 
status for the veteran.  VA is bound by the service 
department's certification as to a veteran's active duty 
service.  Duro v. Derwinski, 2 Vet. App. 530 (1992); see 38 
C.F.R. §§ 3.1(y)(1), 3.203.  The veteran had no other 
verified service.

Under 38 C.F.R. § 3.1(y)(1), VA shall accept the service 
department findings as to status as a former POW  "unless a 
reasonable basis exists for questioning it."  The appellant 
has alleged that the veteran had confinement as a POW.  
Nevertheless, there is no objective or contemporaneous 
evidence to confirm POW status, nor is there any indication 
that such evidence is available.  Accordingly, the Board 
finds that there is no reasonable basis on this record to 
question the service department findings that the veteran 
does not have the status of a former POW under the provisions 
of Public Laws 97-37 and 100-32.

New and Material Evidence to Reopen a Claim for Service 
Connection for the Cause of the Veteran's Death

The appellant seeks to reopen her previously-denied claim of 
entitlement to service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 1310.  In this case, the RO 
last denied her request to reopen a claim for service 
connection for the cause of the veteran's death in April 
1990.  The appellant did not appeal this decision and it 
became final.

A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. § 5108 (West 
1991), VA must reopen a finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  "If new and material evidence is presented or 
secured with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."  See Thompson v. Derwinski, 1 Vet. 
App., 251, 253 (1991); see also Knightly v. Brown, 6 Vet. 
App. 200 (1994).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record is new and 
material.  According to the relevant VA regulation, "[n]ew 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2001).  In addition, the Board notes that the new VA 
regulations redefine "new and material evidence" and 
clarify the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  66 Fed. Reg. 
at 45,630 (to be codified as amended at 38 C.F.R. §§ 
3.156(a), 3.159(c)).  However, those specific provisions are 
applicable only to claims filed on or after August 29, 2001.  
66 Fed. Reg. at 45,620.  Thus, the regulations do not apply 
to this claim, filed in 1999.  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Second, if it is determined that the veteran has produced new 
and material evidence, the Board must evaluate the merits of 
the claim in light of all the evidence, both new and old, 
after ensuring that the VA's statutory duty to assist the 
claimant in the development of the claim has been fulfilled.

The cause of a veteran's death will be considered due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  For a 
service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law also provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Certain listed diseases may be service 
connected if manifested by a former POW who was interned or 
detained for not less than 30 days to a degree of 10 percent 
or more at any time after discharge even though there is no 
record of such disease during service. 38 C.F.R. § 3.309(c) 
(2001).  Beriberi heart disease, which covers ischemic heart 
disease in a former POW who had experienced localized edema 
during captivity, is included in the list of POW presumptive 
diseases.

The veteran died in April 1956.  The certificate of death 
lists the cause of 
death as congestive heart failure secondary to cardiac 
beriberi.  At the time of the veteran's death, service 
connection had not been established for any disability.

The evidence which was on file at the time of the April 1990 
decision included service medical records, postservice 
medical records and lay statements.  There are also numerous 
communications from the RO over the ensuing years that inform 
the appellant that the evidence of record does not show that 
the veteran's death was a result of service-connected 
disability.  

In April 1999, the appellant requested to reopen her claim 
for service connection for the cause of the veteran's death 
on the basis of new POW legislation.  In essence, she 
contended that the veteran's death was related to beriberi 
disease and that she was entitled to presumptive service 
connection under 38 C.F.R. § 3.309.  Additionally submitted 
evidence since the April 1990 denial includes an August 1999 
certification from the service department that provides 
confirmation that the veteran was not a POW.   

Analysis

In April 1990, the RO determined that the appellant had not 
submitted new and material evidence to reopen her claim of 
entitlement to service connection for the cause of the 
veteran's death.  That decision is final. See 38 U.S.C.A. § 
7105 (West 1991).  In order to reopen the claim, new and 
material evidence must be submitted. 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2001).

After reviewing the record, the Board is of the opinion that 
the appellant has not submitted new and material evidence 
sufficient to reopen her claim.  Since filing to reopen her 
claim in 1999, the appellant has submitted her own 
statements, in which she primarily contends that the 
veteran's death was due to beriberi disease, which he 
allegedly incurred in service as a POW.  Although beriberi 
disease is one of the presumptive conditions listed in 38 
C.F.R. § 3.309, the competent evidence, as discussed above, 
fails to corroborate this assertion by the appellant.  
Despite the RO's informing her of the necessary information 
needed to corroborate her claim and although the RO again 
contacted the service department to verify the veteran's 
service, including any POW time, there is no confirmation by 
competent sources that the veteran was a POW.    

Therefore, because the appellant's current contentions to 
reopen her claim are not corroborated by competent evidence, 
the Board finds that this additional evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

As the appellant has contended that her claim should be 
reopened on the basis of more liberalized regulations 
regarding presumptive service connection for POWs, the Board 
is otherwise cognizant of the holding in Spencer v. Brown, 4 
Vet. App. 283 (1993), whereby the Court held that when a 
provision of law or regulation creates a new basis of 
entitlement to benefits, a claim under the new law is a claim 
separate and distinct from the claim previously denied prior 
to the liberalizing law or regulation.  The Board notes that 
the liberalization to which the appellant is referring 
occurred on August 24, 1993.  See Pub. L. No. 97- 37, 95 
Stat. 935-37 (codified at 38 U.S.C.A. § 1112(b)); see also 38 
C.F.R. § 3.309(c) (as amended on July 12, 1994, effective 
August 24, 1993).  Thus, this change in the law occurred 
since the RO's 1990 decision.  Nevertheless, since the 
veteran did not have POW status, the 1993 liberalization of 
regulations regarding POWs cannot serve to reopen the 
appellant's claim under the Court's ruling in Spencer.

In summary, the Board finds that the new evidence submitted 
does not bear directly and substantially upon the specific 
matter under consideration, or is merely cumulative of 
previously submitted evidence, and is not so significant that 
it must be addressed in order to fairly decide the merits of 
the claim.  Accordingly, the Board finds that new and 
material evidence has not been submitted, and thus, the claim 
remains denied.


ORDER

The request to reopen the claim of entitlement to service 
connection for the cause of the veteran's death is denied.

Entitlement to recognition of the veteran as a POW is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

